Citation Nr: 0324580	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-09 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbosacral spine.  

2.  Entitlement to service connection for arthritis of both 
knees.  

3.  Entitlement to service connection for diabetes.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to an initial compensable rating for the 
residuals of a fracture of the coccyx.  

6.  Entitlement to an increased (compensable) rating for the 
residuals of malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1954 to May 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2003, the appellant provided 
testimony from the RO at a videoconference hearing before the 
undersigned, seated at the Board's office in Washington, D.C.  
A transcript of this video conference hearing is of record.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  Neither arthritis of the lumbosacral spine, arthritis of 
either knee, diabetes, nor hypertension was present during 
service or for many years thereafter; and none of the 
disorders was caused or chronically worsened by service-
connected disability.  

3.  The appellant's coccyx has been neither partially nor 
completely removed, the coccyx is displaced and the veteran 
experiences tenderness in the area of the coccyx.  

4.  The service-connected malaria is not currently active, 
nor has it resulted in significant residual disability.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for arthritis of the 
lumbosacral spine, for arthritis of both knees, for diabetes, 
or for hypertension is not established.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2002).  

2.  Entitlement to an initial 10 percent rating for the 
residuals of a fracture of the coccyx is established.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7804 (2002).  

3.  Entitlement to a compensable rating for malaria is not 
established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated November 28, 2001; and the 
transcript of videoconference hearing in April 2003.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with his current claims, and all 
VA and private medical records identified by the appellant 
have also been obtained.  The appellant was specifically 
informed at the April 2003 video conference hearing of the 
medical evidence needed to substantiate his contentions, and 
he was given 60 days in which to obtain and submit this 
evidence.  He did not do so or request additional time in 
which to do so.  Neither the appellant nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claims, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

II.  Factual Background

Medical examination of the appellant in July 1954 at the time 
of his entry on to active duty was negative for any of the 
claimed disabilities.  In August 1955, the appellant fell on 
a slippery deck and landed on his buttocks, after which he 
complained of pain in his low back.  He was hospitalized at 
the St. Albans U.S. Naval Hospital, where he remained for 
approximately 18 days.  X-ray films disclosed a possible 
small fracture of the first segment of the coccyx, which was 
treated with Sitz baths and bed rest.  He was then returned 
to duty as improved.  

In October 1955, the appellant sustained a contusion of the 
right lumbar muscles while wrestling.  He complained of 
backache and extreme pain on bending.  This condition was 
treated with massages, physical therapy and medication 
without further complications.  The service medical records 
are otherwise negative for evidence of low back disability.  

The appellant was hospitalized in Okinawa in March and April 
1958 for the treatment of malaria, confirmed by a blood 
smear.  Despite the appellant's contentions, the relevant 
medical records do not reflect an elevated blood sugar 
reading at this time.  The appellant was comfortable 
throughout his hospital stay, and his spleen was never 
palpable.  He was treated with Chloroprine and Primaquine, 
and he did well.  He was discharged from the hospital in 
April 1958.  

The service medical records are negative for evidence of 
hypertension, diabetes, or arthritis of either knee.  

In May 1958, the appellant was examined prior to his 
separation from service.  The report of that examination 
reflects a blood pressure reading of 126/80.  No findings 
indicative of active malaria or diabetes were reported on 
this examination, and the clinical evaluation of the spine 
and lower extremities was normal.  

No evidence of active malaria was found on the initial 
postservice VA examination of the appellant in July 1958.  By 
rating action dated in August 1958, service connection was 
granted for malaria, which has been rated at the 
noncompensable level since May 1959.  

In June 2000, the appellant filed a claim seeking an 
increased rating for malaria, stating that he believed that 
he had been experiencing malaria attacks with fever, 
vomiting, headaches, and muscle pains during the previous 
three years.  The relevant medical records obtained from the 
appellant's private physician reflect only treatments for 
cold and flu symptoms, without any clinical evidence of 
active malaria.  

On a VA examination in August 2000, the appellant was 
reportedly five feet, four inches, tall and weighed 227 
pounds.  He had gained 18-20 pounds since he retired seven 
months previously; and he had a history of diabetes (for the 
previous 10 years), hypertension (for the previous few 
months), and elevated cholesterol.  Elevated blood pressure 
readings ranging from 150/100 to 160/110 were obtained on 
this examination.  The appellant's medical history of malaria 
in 1958 was noted upon review of the claims file, and the 
medical examiner reported that the appellant had experienced 
no postservice relapses or exacerbations until recently, when 
he experienced symptoms which the veteran associated with 
malaria, such as chills, fever, headaches, nausea, malaise, 
and anorexia.  The appellant's doctor had told him that he 
had a cold or the flu, but the appellant disagreed with this 
diagnosis.  Although he had not had any blood work done 
during these periods, the appellant believed that he was 
experiencing exacerbations of his malaria at these times.  

Physical examination and blood work done in connection with 
the August 2000 VA medical examination reflected no evidence 
of malaria at that time, and the appellant was advised that 
he must come in for blood tests while he was experiencing 
symptoms in order to confirm whether he was having a malarial 
attack.  Despite this advice, the appellant has never 
obtained or submitted blood smears confirming the presence of 
malarial parasites.  The VA medical examiner commented in 
August 2000 that there did not appear to have been any 
exacerbations of the appellant's malaria in the past, and 
that the yearly recurrences which he described were probably 
viral in nature and treated symptomatically.  

In October 2001, the appellant stated that he believed that 
his malaria affected his liver, preventing the liver from 
producing insulin and thereby causing his diabetes and high 
blood pressure.  In another written communication received at 
this time, the appellant also claimed that his malaria in 
service contributed to his current low back pain, and he 
claimed entitlement to service connection for a fracture of 
the coccyx.  

On a VA examination in December 2001, the appellant said that 
he had experienced occasional pain in the region of the 
coccyx ever since the injury in 1958; he also indicated that 
he had experienced chronic left knee and low back pain over 
the past two years which he felt was related to the same 1958 
injury in service.  The claims file was reviewed by the 
examiner, and physical examination disclosed an obese man in 
no acute distress, using a cane but without a limp.  There 
was mild tenderness to palpation over the coccyx.  X-ray 
studies of the sacrum and coccyx disclosed a minimal (5mm.) 
posterior displacement of the coccyx on the sacrum which was 
consistent with the prior injury, but there was no evidence 
of an acute fracture at this time, nor were degenerative 
changes or bony destruction surrounding the coccyx seen in 
these X-ray films.  The examiner commented that the appellant 
seemed to have minimal disability from this pathology.  

On a VA spinal examination of the appellant in May 2002, X-
ray studies disclosed degenerative changes at the L5-S1 facet 
joint and in the left knee; he also manifested clinical signs 
and symptoms on this examination which were consistent with 
bilateral degenerative joint disease (arthritis) of the knees 
as well as in the low back.  After reviewing the historical 
material in the claims file, the VA medical examiner 
expressed the opinion that the appellant's current arthritis 
of the low back and knees was related to his work history 
(multiple jobs since service, retiring in late 1999) and to 
aging, rather than to any event in service, especially since 
he was returned to full duty in service after the initial 
injury, without any evidence of residual disability at that 
time.  

By rating action dated in June 2002, service connection was 
granted for the residuals of a fracture of the coccyx, 
noncompensably rated from October 2001.  

VA outpatient treatment records dating up until July 2002 
reflect ongoing medical treatments for multiple disabilities, 
including diabetes, hypertension, obesity, and arthritis of 
the knees and low back.  There was a strong family history of 
diabetes as both the appellant's mother and grandmother 
reportedly went blind from diabetic retinopathy; the 
appellant was also experiencing diabetic visual problems.  
The appellant was also receiving nutritional, dietary and 
lifestyle modification counseling due to his obesity, and it 
was reported in February 2002 that he had recently been able 
to lose 61 pounds.  In June 2002, it was reported that he had 
been able to lose another 12-14 pounds.  These VA clinical 
records do not reflect any medical evidence which relates any 
of the claimed disabilities to service or to a service-
connected disability, either causally or by aggravation, nor 
do they reflect treatments for active malaria.  

At the video conference hearing in April 2003, the appellant 
described his current back and knee symptoms, and he 
testified that his hypertension and diabetes were both first 
diagnosed sometime in the 1990's.  He nevertheless felt that 
his diabetes was related to his malaria in service because 
that was the first time he ever had an elevated blood sugar 
reading, and he disagreed with his physician's opinion that 
his current malaria attacks were only colds and flu.  He 
indicated that one of his VA physicians had told him that it 
was "feasible" that his arthritis could be related to 
service or to one or more of his service-connected 
disabilities, but that she was unwilling to state in writing 
that this was definitely the case.  He also felt that his 
knee problems could have been caused by unusual weight-
bearing resulting from the fracture of his coccyx in service; 
and that his back pain and diabetes could have caused his 
high blood pressure.  He emphasized that the malaria attack 
in 1958 was very severe, resulting in the temporary loss of 
51 pounds; and that he experiences the same symptoms now, 
although of less severity.  Now, he only loses three or four 
pounds during one of his malaria attacks, and it always comes 
back.  

At the April 2003 video conference, the undersigned explained 
precisely the type of medical evidence which the appellant 
needed to submit to support and corroborate his contentions 
(see Transcript, pp. 21-22), and the representative indicated 
that he understood what was needed.  The appellant was 
doubtful that he could obtain such evidence, but he was 
accorded 60 days in which to attempt to obtain and submit the 
needed medical evidence.  No new evidence has been received 
from the appellant since the video conference.  

III.  Analysis

Service connection claims:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and hypertension, diabetes 
mellitus or arthritis is manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The evidence of record in this case indicates that diabetes, 
hypertension, and arthritis of the knees and low back were 
not present in service or for many years afterward.  
Similarly, there is no competent medical evidence of a nexus 
between any of these disorders and the veteran's military 
service or service-connected disability.  The Board 
recognizes the obvious sincerity of the appellant's belief in 
the merits of these claims; however, unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992); cf. Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Accordingly, the appeals seeking service connection 
for diabetes, hypertension, and for arthritis of the 
lumbosacral spine and both knees will be denied.  

Initial Rating Claim:

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In every instance in which the Rating Schedule does not 
provide for a zero percent evaluation under a particular 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The Rating Schedule provides that partial or complete removal 
of the coccyx, without painful residuals, will be 
noncompensably rated.  A compensable rating of 10 percent is 
warranted for partial or complete removal of the coccyx, with 
painful residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5298.  

The evidence in this case clearly establishes that the 
appellant's coccyx has not been either partially or 
completely removed.  In addition, painful residuals have not 
been identified.  Therefore, the disability does not warrant 
a compensable rating under Diagnostic Code 5298.  However, 
the VA examination did disclose displacement of the coccyx 
and tenderness in the area of the coccyx.  Therefore, the 
Board finds that the disability should be rated by analogy to 
a tender and painful scar under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  Accordingly, a 10 percent rating is in 
order throughout the initial evaluation period.  The Board 
has considered whether a rating in excess of 10 percent is 
warranted under any other potentially applicable code but has 
found no basis for assigning a higher rating.

Increased Rating Claim:

The Rating Schedule provides that, as an active disease, 
malaria will be rated 100 percent disabling.  Thereafter, 
rate residuals such as liver or spleen damage under the 
appropriate system.  NOTE:  The diagnosis of malaria depends 
upon the identification of the malarial parasites in blood 
smears.  If the veteran served in an endemic area and 
presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  

The current evidentiary record reflects no competent medical 
evidence to establish that the appellant's service-connected 
malaria is currently active or has resulted in significant 
residual disability.  In fact there is no post-service 
medical evidence of active malaria.  The appellant has been 
advised of the medical evidence needed to corroborate his 
contentions, and he has failed to submit such evidence, 
particularly blood smears confirming the current presence of 
malarial parasites.  Under these circumstances, a compensable 
rating is not warranted.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  


ORDER

Service connection for arthritis of the lumbosacral spine and 
knees is denied.

Service connection for diabetes is denied.  

Service connection for diabetes is denied.  

An initial 10 percent rating for the residuals of a fracture 
of the coccyx is granted, subject to the criteria applicable 
to the payment of monetary benefits.  

A compensable rating for malaria is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



